NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0334n.06

                                          No. 19-3350

                          UNITED STATES COURT OF APPEALS
                                                                                      FILED
                                                                                Aug 18, 2022
                               FOR THE SIXTH CIRCUIT
                                                                            DEBORAH S. HUNT, Clerk

                                          )
 MARIE JOSEPH,
                                          )
     Plaintiff-Appellant,                 )                   ON APPEAL FROM THE
                                          )                   UNITED STATES DISTRICT
             v.                           )                   COURT FOR THE SOUTHERN
                                          )                   DISTRICT OF OHIO
 RONALD JOSEPH, GREGORY G. JOSEPH, )
 GEORGE R. JOSEPH, RICHARD S. JOSEPH, and )                                           OPINION
 RONALD JOSEPH, JR.,                      )
     Defendants-Appellees.                )
                                          )

Before: BOGGS, WHITE, and READLER, Circuit Judges

       HELENE N. WHITE, Circuit Judge. Plaintiff-Appellant Marie Joseph appeals the grant

of Defendants-Appellees’ motions for summary judgment and motion in limine and the denial of

her partial motion for summary judgment and motion for new trial. She also challenges the district

court’s jury instructions and interrogatories. We AFFIRM.

                                                I.

                                               A.

        Columbia Oldsmobile Company (“Columbia”) is a closely held Ohio corporation that was

founded in 1938 by George J. Joseph, the father of Plaintiff Marie Joseph (“Marie”) and Defendant

Ronald Joseph (“Ron”), as Columbia Motor Sales Co.           It has two subsidiaries: Columbia

Development Corporation and Columbia Automotive, Inc. The former sells real estate, including

numerous parcels of real estate in downtown Cincinnati and Montgomery, Ohio, and the latter

sells new Acuras, Hyundais, and used cars. According to Marie, an “extensive dealership group”
No. 19-3350, Joseph v. Joseph


known as the Joseph Auto Group grew out of Columbia Oldsmobile Company to include not just

Columbia Development and Columbia Automotive, but other dealerships and businesses as well.

Appellant Br. at 2–3.

           Both Marie and Ron are Columbia shareholders, as are Ron and Marie’s five other siblings.

Ron owned 68.31% of Columbia’s voting shares and is Columbia’s largest shareholder, and Marie

is a minority shareholder, owning 4.05% of Columbia’s voting shares. Ron’s sons, Gregory G.

Joseph, George R. Joseph, Richard S. Joseph, and Ronald Joseph, Jr. (“Ron’s Sons”) each own

less than one percent of Columbia’s voting shares and are minority shareholders of Columbia.1

Since George J. Joseph’s death, Ron has served as Columbia’s Chief Executive Officer. Marie

was a director of Columbia for more than thirty-eight years, from at least 1976 through 2013.

Ron’s Sons were appointed as directors of Columbia from December 17, 2012 until May 10, 2013.

            Marie alleges that Najla Joseph, Ron and Marie’s mother, intended to disinherit Ron from

her interest in Columbia2 and instead divide that interest equally among her six other children,

including Marie, and that, knowing that he had been disinherited, Ron created a plan to usurp

corporate opportunities from Columbia and create a “financial crisis” for Najla’s future estate in

order to acquire her shares in Columbia. R.1, PID 3. As part of this plan, Ron allegedly

appropriated all opportunities for Columbia to acquire new dealerships and real estate and other

income-producing property without appropriate disclosure to Marie and without providing her an

opportunity to participate in the acquisitions. Marie also alleges that Ron threatened her in an

effort to dissuade her from seeking information about Columbia and rebuffed her requests for more

information about the company, although he assured her that “the family business assets were still


1
    The stock ownership figures are from January 1, 2018. Ron’s share of voting stock was later reduced to 56.347%.
2
  Najla inherited 855 shares of Columbia stock from George Joseph upon his death, including 273 Class A voting
shares and 582 Class B non-voting shares.

                                                         -2-
No. 19-3350, Joseph v. Joseph


in Columbia, that Columbia was now simply using the name Joseph Auto Group and that Ron was

taking care of everything.” R.27, PID 248. Marie also contends that Ron otherwise oppressed her

as a minority shareholder and that he refused to permit her access to Columbia’s books and records

of account as required by Ohio law.

       According to Marie, Ron’s Sons worked in concert with Ron to oppress her as a minority

shareholder and manipulate Columbia’s affairs to acquire money or other things of value that

belonged to her or were not otherwise available to her. For example, she claims that Ron and

Ron’s Sons entered into various financial relationships and transactions between Columbia and its

subsidiaries on the one hand, and companies that Ron and Ron’s Sons owned or controlled on the

other. Marie alleges numerous other breaches of fiduciary duty on the part of Ron and Ron’s Sons.

       In 2008, Marie filed an action to be appointed the legal guardian of her mother and her

brother Michael (the “Guardianship Litigation”). The Guardianship Litigation was opposed by

Ron. As part of the Guardianship Litigation, Ron sat for a deposition on May 13, 2009, which

Marie attended. During this deposition, Ron made several statements concerning the ownership

of certain dealerships, including some at issue in this litigation. Those statements suggested that

the dealerships were owned by him and not Columbia.


                                                B.

       Marie initiated this action by filing a three-count complaint on April 12, 2016, against Ron,

asserting claims of breach of fiduciary duties, access to corporate records, and for an accounting.

Marie then filed an amended complaint on January 10, 2017, asserting an additional claim for

fraud and concealment against Ron, a claim for fraudulent breach of fiduciary duties against Ron

and Ron’s Sons, and a faithless-servant claim against Ron’s Sons. In support of these additional

claims, Marie alleged that she discovered in September 2016 that Ron owned various dealerships

                                                -3-
No. 19-3350, Joseph v. Joseph


and parcels of real estate that were not part of Columbia. She asserted that Ron concealed his

separate ownership of these entities from her, and that the discovery rule for fraud-based claims

should apply and toll the statute of limitations for her claims. Marie also alleged that Ron’s Sons

breached their fiduciary duties to her by receiving money and other things of value that were

diverted from Columbia to them by Ron, and by benefiting from their previously undisclosed

ownership or control of many of the dealerships in the Joseph Auto Group. Marie asserted that as

a minority shareholder of Columbia, she was entitled to benefit from Columbia’s direct or indirect

ownership of those dealerships.

       Ron filed a motion for partial summary judgment based on the four-year statute of

limitations contained in Ohio Rev. Code § 2305.09. He sought dismissal of the fraud-based claims

in their entirety on the ground that, even if the discovery rule for fraud-based claims applied, the

statute of limitations began to run in 2009 and expired in 2013, three years before Marie filed her

lawsuit. In this regard, he argued that Marie knew or should have known that his statements

regarding Columbia’s ownership of other dealerships were potentially fraudulent as early as 2009,

when he testified at his deposition, which Marie attended, that he separately owned the dealerships

in question. Ron also sought to limit Marie’s breach-of-fiduciary-duties claim and demand for

accounting to events that transpired after April 12, 2012, or the four-year period before Marie filed

her original complaint.

       The day after Ron filed his motion for partial summary judgment, Ron’s Sons filed a

motion for summary judgment seeking the dismissal of all claims asserted against them. Like Ron,

they argued that the fraud-based claims were untimely because Marie was put on notice in 2009

of the possibility that Ron’s statements concerning Columbia’s ownership of the other dealerships

were potentially false. They also argued that Marie’s breach-of-fiduciary-duties claim failed as a


                                                -4-
No. 19-3350, Joseph v. Joseph


matter of law because Marie failed to allege any actions by Ron’s Sons that caused her injury and

because they did not owe her any fiduciary duties as minority shareholders.

       The district court granted Ron’s motion for summary judgment on Marie’s claims for

breach of fiduciary duties and accounting to the extent they were premised on acts or omissions

that occurred before April 12, 2012; it also granted Ron’s motion as to Marie’s fraud-based claims.

In dismissing Marie’s claims for fraud and fraudulent breach of fiduciary duties in their entirety,

the district court held that Marie was on notice of Ron’s allegedly fraudulent statements regarding

Columbia’s ownership of other dealerships by 2009, when she attended his deposition in the

Guardianship Litigation. The district court also rejected Marie’s argument that her fraud-based

claims should not be dismissed to the extent they were predicated on events that occurred within

the four-year statutory limitations period or after Ron’s 2009 deposition testimony, finding that

the only instances of fraud alleged in the amended complaint related to Ron’s statements regarding

Columbia, which claim was time-barred.

       The district court granted in part and denied in part Ron’s Sons’ motion for summary

judgment. It granted the motion as to Marie’s claim for breach of fiduciary duties to the extent the

claim was premised on acts or omissions that occurred before January 10, 2013—four years before

Marie filed her amended complaint—and to the extent the usurpation-of-corporate-assets claim

was premised on acts taken before or after Ron’s Sons served as directors and officers of Columbia.

The district court granted summary judgment to Ron’s Sons on Marie’s faithless-servant claim but

denied their motion on the issue whether Ron’s Sons owed fiduciary duties to Marie. The district

court held that the faithless-servant claim failed as a matter of law because Ron’s Sons were not

servants of Marie, a minority shareholder of Columbia; it reasoned that “if [they] were servants of

anyone, it was Columbia.” R.100, PID 6231. However, the district court rejected Ron’s Sons’


                                                -5-
No. 19-3350, Joseph v. Joseph


argument that they did not owe fiduciary duties to Marie. It observed that, although under Ohio

law, minority shareholders of a closely held corporation may owe heightened fiduciary duties if

they control a corporation, this does not mean “that minority shareholders who do not control the

corporation,” like Ron’s Sons, “owe no fiduciary duties at all. To the contrary, . . . [they] still owe

each other ordinary fiduciary duties.” Id., PID 6228 (internal citation omitted).

        After this initial round of summary-judgment briefing, Ron and Ron’s Sons separately

moved for summary judgment on all remaining claims asserted against them. Marie also moved

for partial summary judgment on: (1) her claim that the other dealerships in the Joseph Auto Group

were operated as parts of Columbia, and thus she was entitled to share in the benefit of the

operation of those dealerships; (2) her claim that the related-party transactions constituted breaches

of fiduciary duty; and (3) her corporate-records claim. In her motion, Marie argued in part that

she was “entitled to summary judgment that Joseph Auto Group does, in fact, exist.” R.120, PID

7898. In this regard, Marie asserted that, despite Ron and Ron’s Sons’ protestations to the contrary,

the Joseph Auto Group was not just a marketing name referring to various dealerships

independently owned by Ron and Ron’s Sons, but rather an entity that existed, was “a going

concern,” and was part of Columbia. Id., PID 7895–98. She further argued that Ron and Ron’s

Sons were attempting to “benefit from their claims to separate ownership of the other dealerships

in the Joseph Auto Group,” Id., PID 7911, but when all the “indicia of ownership” were considered,

the dealerships were properly considered part of Columbia, id., PID 7901–11. As such, Marie

argued, she was entitled to benefit from the ownership and operation of those dealerships,

including the profit derived from them.

       The district court granted Ron’s Sons’ motion for summary judgment, finding that Marie’s

claims against them were derivative of the corporation and that her claims against Ron’s Sons did


                                                 -6-
No. 19-3350, Joseph v. Joseph


not come within the carveout for direct claims against controlling shareholders. The district court

granted Ron’s motion for summary judgment as to Marie’s claim for breach of fiduciary duties to

the extent it was premised on the usurpation of a particular dealership, finding that it was not a

corporate opportunity because it had been unprofitable ever since it was acquired and thus Marie

could not show she had been harmed by her exclusion from “this unprofitable venture.” R.161,

PID 11375–76. The district court denied Ron’s motion with respect to Marie’s claim of usurpation

of certain parking lots and the diversion of funds from Columbia through mechanisms such as

“fleet sales,” the “sweep account,” and loans, investment, and management fees. It also denied

Ron’s motion as to Marie’s corporate-records and accounting claims. Finally, the district court

denied Marie’s motion for partial summary judgment, finding that there were genuine issues of

material fact related to her breach-of-fiduciary-duty and corporate-records claims. As to her

assertion that the Joseph Auto Group was a separate legal entity being operated as part of

Columbia, the district court found that there were genuine issues of fact regarding “whether the

Joseph Auto Group is an independent legal entity or simply a trade name,” and that the court could

not “simply declare that a certain type of business entity ‘exists.’” R.162, PID 11391–92.

       Ron and Ron’s Sons then filed a joint omnibus motion in limine, seeking to exclude, among

other things, “any argument or claim by Plaintiff referring to the Joseph Auto Group as a legal

entity.” R.152, PID 11044. The district court granted the motion with respect to the Joseph Auto

Group argument, explaining that it had no authority to declare that “a business organization ‘exists’

that has not been formed under applicable state law.” R.186, PID 11926. It also found that Marie’s

claim of entitlement to the profits of the dealerships in the Joseph Auto Group was an “apparent

attempt to bring back into this case corporate opportunities” that were outside the statute of

limitations. Id.


                                                -7-
No. 19-3350, Joseph v. Joseph


           Prior to trial, the district court granted Ron’s motion requesting that the court resolve

Marie’s equitable claims for access to corporate records and accounting separately after the trial

on her breach-of-fiduciary-duties claim. At the trial on Marie’s breach-of-fiduciary-duties claim,

the sole issue tried to the jury was Marie’s “claim for breach of fiduciary duties under Ohio law,”

R.188, PID 1932, specifically, Marie’s claim that Ron breached his fiduciary duties by:

(1) “[e]ngaging in unauthorized and undisclosed related party transactions involving Columbia

Oldsmobile Co . . . and its subsidiaries, on the one hand, and Defendant, his sons, or entities they

purport to own and/or control on the other”; and (2) usurping corporate opportunities from

Columbia in the form of various parcels of real estate. Id., PID 11934–35.

           The jury returned a verdict in favor of Ron and against Marie on all claims. The district

court then dismissed the demand for an accounting with prejudice on the ground that it was merely

a potential remedy for Marie’s breach-of-fiduciary-duties claim, rather than an independent cause

of action. It also denied Marie’s motions for judgment as a matter of law. Finally, the district

court ordered Ron and Marie to meet and confer to file a proposal for resolving the corporate-

records claim. The corporate-records claim is the subject of a related appeal.3

           Marie subsequently filed a renewed motion for judgment as a matter of law and for a new

trial, which was denied.

           This appeal followed.

                                                  II.

           We review a district court’s summary judgment rulings de novo. Burnette Foods, Inc. v.

U.S. Dep’t of Agric., 920 F.3d 461, 466 (6th Cir. 2019). Summary judgment is appropriate where

“the movant shows that there is no genuine dispute as to any material fact and the movant is entitled


3
    Joseph v. Joseph, No. 19-4258.

                                                  -8-
No. 19-3350, Joseph v. Joseph


to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it “might affect the outcome of the

suit.” Id. “The moving party bears the initial burden of demonstrating the absence of any genuine

issue of material fact.” Queen v. City of Bowling Green, 956 F.3d 893, 898 (6th Cir. 2020) (quoting

Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012)). “Once the moving party satisfies its

burden, the burden shifts to the nonmoving party to set forth specific facts showing a triable issue

of material fact.” Id. (quoting Mosholder, 679 F.3d at 448–49). Our task is to determine “whether

the evidence presents a sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.” Doe v. Univ. of Ky., 971 F.3d 553, 557

(6th Cir. 2020) (quoting Anderson, 477 U.S. at 250–52).

                                                   III.

                                                   A.

       We begin with the district court’s order granting Ron’s motion for partial summary

judgment. The district court held that Marie’s claims for breach of fiduciary duties and accounting

were governed by the four-year statute of limitations set forth in Ohio Rev. Code § 2305.09(D)

and thus were time-barred to the extent they were premised on acts or omissions before April 12,

2012, or four years before the original complaint was filed. The district court also held that Marie’s

claims for fraud and concealment and fraudulent breach of fiduciary duties were time-barred in

their entirety because Ron’s statements in his May 13, 2009, deposition testimony “triggered

[Marie’s] duty to inquire further” as to whether Ron misrepresented that Columbia “owned ‘the

family business assets.’” R.99, PID 6208–09. Because Marie did not file her complaint until April




                                                 -9-
No. 19-3350, Joseph v. Joseph


2016, more than four years after the discovery rule triggered the statute of limitations based on

Ron’s deposition, the district court determined that Marie’s fraud-based claims were untimely.

          The district court also rejected Marie’s argument that she should be permitted to pursue

her fraud-based claims relating to conduct that occurred during the four-year period preceding the

filing of her complaint, or, in the alternative, for conduct after Ron’s May 13, 2009, deposition

testimony, on the ground that any disclosure Ron made during his deposition would be “inherently

backward-looking” and would not relate to conduct after that date. R.49, PID 6385. The district

court rejected this argument because “the only fraud alleged in the Amended Complaint is that

Ron, Sr. intentionally misrepresented Columbia’s assets.” R.99, PID 6210. Accordingly, the

district court held that Marie’s fraud-based claims were still barred in their entirety. For the same

reason, it rejected Marie’s argument that the deposition testimony did not provide her with

adequate notice of other types of wrongdoing on the part of Ron unrelated to his statements

regarding Columbia’s ownership of other dealerships.

                                                 1.

          Marie first argues that the district court wrongly concluded that her amended complaint

failed to allege that Ron engaged in fraud beyond his misrepresentations regarding Columbia’s

ownership of other family business assets, specifically his fraudulent concealment of the related-

party transactions. In rejecting this argument, the district court noted that although the amended

complaint uses the word “fraud” twenty-eight separate times, the only conduct on Ron’s part that

Marie alleged was intentionally misleading and on which she relied to her detriment were his

statements regarding Columbia’s ownership of the family business assets, which claim was time-

barred.




                                                -10-
No. 19-3350, Joseph v. Joseph


       We agree. To state a claim for fraud under Ohio law, a plaintiff must allege

       (a) a representation, or, where there is a duty to disclose, concealment of a fact,
       (b) which is material to the transaction at hand, (c) made falsely, with knowledge
       of its falsity, or with such utter disregard and recklessness as to whether it is true or
       false that knowledge may be inferred, (d) with the intent of misleading another into
       relying upon it, (e) justifiable reliance upon the representation or concealment, and
       (f) a resulting injury proximately caused by the reliance.

Russ v. TRW, Inc., 570 N.E.2d 1076, 1083–84 (Ohio 1991). “Similar elements are necessary for

fraudulent concealment, which also requires the actual concealment of a material fact and

knowledge of the fact concealed.” Cianfaglione v. Lake Nat’l Bank, 134 N.E.3d 661, 666 (Ohio

Ct. App. 2019). Additionally, Rule 9(b) requires parties bringing a claim for fraud or fraudulent

concealment to specify the “who, what, when, where, and how of the alleged fraud.” Sanderson

v. HCA-The Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006) (quoting United States ex rel.

Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997)) (internal

quotation marks omitted). Such allegations must be made with particularity. Smith v. Gen. Motors

LLC, 988 F.3d 873, 884 (6th Cir. 2021).

       Marie argues that the amended complaint sufficiently alleges that Ron engaged in fraud

beyond his representations regarding Columbia’s ownership of other business entities and assets,

specifically, his concealment of related-party, self-dealing transactions by Columbia. But the

allegations to which she points fall short of Rule 9(b)’s particularity requirement. In paragraph

114 of the amended complaint, for example, Marie merely states that Ron engaged in a scheme to

divert Columbia’s income to himself. In paragraphs 115 through 119, Marie discusses the “three

key elements” fraudulent schemes exhibit in general terms, states that Ron’s scheme “manifested

all three elements, thereby avoiding detection,” and briefly describes the family dynamics and

personal traits that purportedly allowed Ron to maintain the secrecy of his scheme. R.27, PID

217–18. These paragraphs speak generally to the manner in which Ron allegedly fraudulently

                                                 -11-
No. 19-3350, Joseph v. Joseph


concealed his scheme, arguably satisfying the “how” requirement for pleading fraud-based

claims—though not as to any particular transaction.

        The other paragraphs to which Marie points do not help her. Although she claims in

paragraph 141 of the amended complaint that Ron and Ron’s Sons entered into material

transactions without disclosure or consent and actively concealed those self-dealing transactions,

this allegation is entirely conclusory. She provides no details concerning the “when” or “where”

of these transactions or their concealment as required by Rule 9(b). Paragraphs 143, 175, and 270

contain general allegations of harm Marie claims she suffered, and do not provide any additional

details regarding any fraudulent concealment by Ron.

        The closest the amended complaint comes to making a specific allegation of concealment

by Ron comes in paragraphs 280 through 283. There, Marie alleges that Ron rebuffed her attempts

to obtain information about Columbia and its business affairs and failed to fully disclose “the

movement of business activities, assets and other things of value” to entities owned by Ron and

his sons. R.27, PID 248. While answering the “who” and “what” of her fraudulent concealment

claim, Marie still does not address the “where” and “when.” As such, the district court did not err

in concluding that Marie’s complaint did not adequately allege fraud regarding Ron’s concealment

of the related-party, self-dealing transactions. See Republic Bank & Tr. Co. v. Bear Stearns & Co.,

683 F.3d 239, 256 (6th Cir. 2012) (Rule 9(b)’s requirements not met where plaintiff’s complaint

“discussed the . . . wrongful practices only at a high level of generality.”).

        Marie argues that the district court’s determination that she did not plead her fraud claim

relating to the related-party transactions with particularity contradicts its earlier order granting her

motion for leave to file an amended complaint. In the prior order, the district court stated:




                                                 -12-
No. 19-3350, Joseph v. Joseph


       The “circumstances constituting fraud” are set forth at length in the proposed
       amended complaint. (Doc. 20 at ¶¶ 112–127, 272–287). Plaintiff groups various
       types of similar transactions into common allegations because the total number of
       entities and transactions involved makes it difficult, if not impossible, to reference
       each of them individually. The Court finds that the description of the unauthorized
       and undisclosed self-dealing transactions by which Ronald Joseph and his sons
       have allegedly enriched themselves at Plaintiff’s expense are described with
       sufficient particularity to meet Rule 9(b).

R.25, PID 206.

       Ron argues that the district court properly dismissed Marie’s fraud-based claims because

the only Rule 56(b) evidence that Marie produced related to Ron’s statements regarding

Columbia’s ownership of various dealerships, and, in any case, her allegations do not meet Rule

9(b)’s particularity requirements. Marie argues in reply that the district court was not assessing

the evidence in its order granting Ron’s motion for partial summary judgment on Marie’s fraud-

based claims—rather, it was assessing only the sufficiency of her allegations.

       Marie is correct that the district court’s order granting Ron’s motion for summary judgment

contradicts its earlier ruling granting Marie leave to file an amended complaint. However, Marie

cites no authority for the proposition that the district court was bound by that earlier determination

in ruling on Ron’s summary judgment motion, and Marie has not otherwise shown that the court

erred. See In re Saffady, 524 F.3d 799, 803 (6th Cir. 2008) (“[D]istrict courts have inherent power

to reconsider interlocutory orders and reopen any part of a case before entry of a final judgment.”)

(quoting Mallory v. Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991)). We therefore decline to reverse

the district court on this ground.

                                                  2.

       Marie next argues that the district court erred in concluding that Ron’s 2009 deposition

testimony was sufficient to put her on notice of the potentially fraudulent nature of Ron’s previous

statements about Columbia. She also argues that the district court should not have granted

                                                -13-
No. 19-3350, Joseph v. Joseph


summary judgment to Ron because the deposition testimony did not, in any case, touch on the

subject of the related-party transactions.

       Section 2305.9 of the Ohio Revised Code provides that the four-year statute of limitations

for fraud claims begins to run when “the fraud is discovered.” Ohio Rev. Code §2305.09. The

Ohio Supreme Court has interpreted § 2305.9 to require “only facts sufficient to alert a reasonable

person of the possibility of fraud.” Cundall v. U.S. Bank, 909 N.E.2d 1244, 1250 (Ohio 2009)

(quoting Palm Beach Co. v. Dun & Bradstreet, Inc. 665 N.E.2d 718, 720 (Ohio Ct. App. 1995)).

That is, “[c]onstructive knowledge of facts, rather than actual knowledge of their legal

significance,” is sufficient to trigger the discovery rule. Id. (quoting Flowers v. Walker, 589

N.E.2d 1284, 1287 (Ohio 1992)).

       The district court relied on two excerpts from Ron’s deposition in the Guardianship

Litigation in finding that Marie, who was present at that deposition, was placed on notice of the

possibility that Ron’s prior statements regarding Columbia were fraudulent. The first excerpt, with

Ron answering, reads:

       Q:      Okay. Could you describe the automobile business as it exists today? I mean—
       A:      I don’t think anyone can.
       Q.      –in your involvement. What company do you work for?
       A.      I believe I work for all the companies.
       Q.      Well, what are they?
       A.      Starting with Columbia, Camargo, Joseph Chevrolet, Toyota Cincinnati, Hummer
               Cincinnati, Smart Car Cincinnati, Porsche Cincinnati, Audi Connection, Joseph
               Olds—Joseph Cadillac, Florence, Kentucky, Airport Toyota. I could have missed
               something, but that’s basically true.
       Q.      Now, you’ve run through a number of companies there. Are they independent
               entities?
       A.      Yes.
       Q.      Columbia, is that an automobile company?
       A.      Yes.
       Q.      What automobiles do you sell from that company?
       A.      Primarily Acura and Hyundai.

                                               -14-
No. 19-3350, Joseph v. Joseph


R.46-3, PID 1099. The other portion of Ron’s deposition relied on by the district court reads as

follows:

       Q.        What are these various entities? Are they separate entities?
       A.        Yes.
       Q.        They are separate. And they are owned by whom?
       A.        Columbia Acura, Columbia Hyundai, I’ll repeat this again, are owned by Columbia,
                 in which mom has a substantial interest and all the siblings have a certain amount
                 of stock. All right.
       Q.        That’s Hyundai?
       A.        And Acura.
       Q.        Yeah. Go ahead.
       A.        All right. All other companies are owned by me, primarily.
       Q.        How come you didn’t let the siblings have a little piece in this?
       A.        Because of what’s going on today.

Id., PID 1154.

       When construed in the light most favorable to Marie, Ron’s statements in the first excerpt

alone do not necessarily suggest that Columbia does not own the other dealerships. However,

Ron’s statements in the second excerpt were sufficient to put Marie on notice of the possibility

that his previous statements regarding Columbia were potentially fraudulent.

       Marie argues that Ron’s labeling of certain dealerships as “independent entities” does not

amount to an assertion regarding their ownership, and that independent entities may still share a

common ownership. While this may be true, any doubt as to Columbia’s ownership of other

dealerships is dispelled by the second excerpted portion of the deposition testimony, in which Ron

states that Columbia owns Columbia Acura and Columbia Hyundai, and that “all other companies

are owned by me, primarily.” Id. (emphasis added). Marie argues that this reference to “all other

companies” refers to the companies listed in the notice to take deposition: Joseph Enterprises;

Columbia Development Corporation; Columbia Development, Inc.; Columbia Oldsmobile

Company; Columbia Motor Sales Company; Columbia Oldsmobile, Joseph Realty, LLC; Joseph


                                                -15-
No. 19-3350, Joseph v. Joseph


Realty, LLC (4); Joseph Realty, LLC (6); Camargo Cadillac; Columbia Chevrolet, Inc.; Columbia

Acura, Inc.; Columbia Hyundai, Inc.; and Columbia Square Properties LLC. Of these companies,

two—Camargo Cadillac and Columbia Chevrolet—had previously been identified by Marie as

properly being considered part of Columbia.4 And, as the district court correctly noted, even if

Marie’s position were correct, Ron still indicated through his testimony that Camargo Cadillac and

Columbia Chevrolet were owned by him and not Columbia, and thus that his earlier statements

regarding Columbia’s ownership of other dealerships were potentially untrue.

         Marie’s only response to the district court’s determination on this point is that Camargo

Cadillac and Columbia Chevrolet are only two of the several other dealerships that she placed at

issue in her pleadings. She also notes that Ron’s statements do not reveal that he was operating

the dealerships primarily for his or his sons’ benefit, and that the district court ignored other

statements by Ron indicating that the “family business assets” were part of Columbia. However,

under Ohio law, it is “[c]onstructive knowledge of facts” that triggers the statute of limitations for

fraud-based claims under the discovery rule. See Cundall, 909 N.E.2d at 1250 (emphasis omitted).

That standard requires only “facts sufficient to alert a reasonable person of the possibility of fraud.”

Id. Ron’s assertion of ownership over two of the dealerships Marie claims should be considered

part of Columbia was sufficient to put her on notice that Ron’s previous statements were

potentially fraudulent.

         For these reasons, the district court did not err in concluding that Marie’s claims for fraud

and concealment and for fraudulent breach of fiduciary duties are time-barred.



4
 Marie alleges that as of 1988, Camargo Cadillac, as well as several other dealerships, “were all owned and operated,
directly or indirectly, by Columbia Development Corporation” and thus she has a “direct or indirect interest as a
minority shareholder of the parent company Columbia.” R.27, PID 229–30. Similarly, Marie alleges that Columbia
Chevrolet and several other dealerships are “still part of Columbia’s Joseph Auto Group in which Marie has a direct
or indirect interest as a minority shareholder of the parent company Columbia.” Id., PID 232.

                                                       -16-
No. 19-3350, Joseph v. Joseph


                                                B.

       Marie also appeals the district court’s first grant of summary judgment to Ron’s Sons on

her claim for fraudulent breach of fiduciary duties. Her claim is premised on allegations that Ron’s

Sons received money and other things of value belonging to Columbia from Ron, that they

participated in the related-party transactions, and that they benefited from their ownership of

various dealerships in the Joseph Auto Group. In moving for summary judgment, Ron’s Sons

argued that Marie’s claim must be limited to events that occurred on or after January 10, 2013, or

four years before she filed the amended complaint. They also argued that the discovery rule for

fraud-based claims did not apply, but even if it did, Marie’s claim accrued in 2009 when she

attended Ron’s 2009 deposition.

       Marie argues that Ron’s 2009 deposition testimony did not adequately place her on notice

of her claims against Ron’s Sons for the same reasons she did not have adequate notice of her

claims against Ron. She also argues that the district court erred in concluding that she did not

assert a “fraudulent” breach-of-fiduciary-duties claim against Ron’s Sons such that the discovery

rule for fraud-based claims would apply. We disagree.

       We have already concluded that Ron’s deposition was sufficient to put Marie on notice of

that claim, so we reject her argument to the contrary for the reasons set forth above.

       In granting Ron’s Sons’ motion for summary judgment, the district court held that Marie’s

claim for breach of fiduciary duties was time-barred to the extent it was premised on acts or

omissions that occurred prior to January 10, 2013—four years before Marie filed the amended

complaint on January 10, 2017. Under Ohio Rev. Code § 2305.09(D), claims for breaches of

fiduciary duty are subject to a four-year statute of limitations and accrue when the act or omission

constituting the breach occurs. Ohio Rev. Code § 2305.09(D). The district court also held that,


                                               -17-
No. 19-3350, Joseph v. Joseph


even if the discovery rule for fraud-based claims applied, Marie’s claim for breach of fiduciary

duties accrued in 2009 when Marie attended Ron’s deposition in the Guardianship Litigation. The

district court concluded that the discovery rule would “not change the conclusion that her claim

for breach of fiduciary duties is time-barred to the extent it is premised on acts or omissions that

occurred prior to January 13, 2010.” R.100, PID 6227.5

         We agree that Marie failed to adequately allege fraud on the part of Ron’s Sons and that

her claim is barred to the extent it rests on acts or omissions prior to January 10, 2013. On appeal,

Marie argues that paragraphs 112, 134, 135–143, and 145 of the amended complaint sufficiently

allege fraudulent conduct by Ron’s Sons. Although these paragraphs do name Ron’s Sons, none

contains any representations made by them—let alone the “who, what, when, where, and how of

the alleged fraud.” Sanderson, 447 F.3d at 877.

         Paragraph 141 does allege that Ron’s Sons engaged in acts of concealment—for example,

by concealing the related-party transactions and entering into material transactions without

disclosure, but the allegation is not made with the particularity required to allege fraud under Rule

9(b). Marie does not, for example, specify where or when Ron’s Sons engaged in these acts of

concealment. Her claim therefore does not adequately plead fraud. See Smith, 988 F.3d at 884

(stating that “parties bringing a fraudulent concealment claim ‘must specify the who, what, when,

where, and how of the alleged omission.’”) (quoting Republic Bank & Tr. Co., 683 F.3d at 256).

          Marie argues that the district court’s finding in this regard contradicted its prior order

granting her leave to amend. In its order granting Marie’s motion for leave to amend, the district

court stated that Marie’s complaint described the “unauthorized and undisclosed self-dealing



5
  This appears to have been a typo in the district court’s order. It concluded its discussion by holding that Marie’s
claim was barred to the extent it was premised on acts or omissions “prior to January 10, 2013.” R.100, PID 6227.

                                                        -18-
No. 19-3350, Joseph v. Joseph


transactions” with “sufficient particularity to meet Rule 9(b),” citing to paragraphs 112 through

127 and 272 through 287 of the amended complaint. R.25, PID 206. But paragraphs 112 through

127 of the amended complaint, appearing under the heading “Fraud and Concealment,” contain

factual allegations relating to Ron only. Similarly, paragraphs 272 through 287 of the amended

complaint are listed under Marie’s fourth cause of action for “Fraud and Concealment,” which is

also asserted against Ron only. Thus, Marie’s argument that the district court’s order granting

summary judgment to Ron’s Sons contradicted its order granting her leave to amend the complaint

is without merit.

                                                C.

       Marie argues that the district court erred in granting Ron’s Sons’ second motion for

summary judgment and dismissing all remaining claims against them. She asserts error in the

district court’s conclusion that she lacked standing to pursue a direct claim against Ron’s Sons,

arguing that the district court failed to properly apply Crosby v. Beam, 548 N.E.2d 217 (Ohio

1989), which allows for direct suits by minority shareholders against majority or controlling

shareholders. She also contends that the district court erred in holding that her injuries were not

separate and distinct from those of the other minority shareholders, and that her claims were

therefore derivative in nature. We find these arguments unavailing.

                                                1.

        “Where the defendant’s wrongdoing has caused direct damage to the corporate worth, the

cause of action accrues to the corporation, not to the shareholders . . . .” Adair v. Wozniak, 492

N.E.2d 426, 429 (Ohio 1986). In other words, when “the basis of the action is a wrong to the

corporation,” the harm is derivative in nature. See Boedeker v. Rogers, 746 N.E.2d 625, 632 (Ohio

Ct. App. 2000) (quoting 12B W. Fletcher, Cyclopedia of the Law of Private Corporations (Perm.


                                               -19-
No. 19-3350, Joseph v. Joseph


Ed. 2000), Sec. 5908); see also Crosby, 548 N.E.2d at 219. If, however, “the complaining

shareholder is injured in a way that is separate and distinct from an injury to the corporation,” a

shareholder may bring a direct action. Crosby, 548 N.E.2d at 219. “[A]ctions for breach of

fiduciary duty [by directors or officers] are generally to be brought in derivative suits.” Maas v.

Maas, 161 N.E.3d 863, 882 (Ohio Ct. App. 2020) (quoting Sayyah v. O’Farrell, No. CA2000-06-

017, 2001 WL 433789, at *3 (Ohio Ct. App. 2001)); see also id. (“Primarily, the right to maintain

an action to recover for the alleged negligence, fraud, or misconduct of directors and officers,

resulting in the depletion of corporation property, belongs to the corporation itself.”). However, a

shareholder’s right to inspect corporate books and records, demand an accounting, call a special

membership meeting, and “be compensated for a wrongful exclusion from the organization

implicate individual rights of the member.” Carlson v. Rabkin, 789 N.E.2d 1122, 1127–28 (Ohio

Ct. App. 2003). In determining whether a complaint states a direct or derivative claim, the court

looks “to the nature of the alleged wrong rather than the designation used by the plaintiffs.” Maas,

161 N.E.3d at 881 (citing Sayyah, 2001 WL 433789, at *4).

       Putting aside the corporate-records claim, which is not at issue here, Marie has failed to

demonstrate that she suffered an injury separate and distinct from that of Columbia. She points to

transfers Columbia made to Pond Realty, an entity wholly owned by Ron’s Sons, and of which

Ron is the president, as evidence that she was individually harmed because she knew nothing about

those transfers and was not afforded an opportunity to partake in them. But Columbia’s transfers

of “millions of dollars to Pond Realty Company,” Appellant Br. at 30, came from Columbia’s own

corporate assets, so it is difficult to see how Marie was “injured in a way that is separate and

distinct from an injury to the corporation,” Crosby, 548 N.E.2d at 219.




                                               -20-
No. 19-3350, Joseph v. Joseph


       Marie resists this conclusion by arguing that because Ron and Ron’s Sons, who are also

shareholders of Columbia, “benefitted from their conduct,” and thus were not injured, not all of

Columbia’s shareholders were injured in a similar manner. Reply Br. at 12. The implication, it

seems, is that because some other shareholders benefitted, Marie was uniquely harmed as a

shareholder because she did not so benefit and thus is entitled to bring a direct action. We find

this argument unpersuasive. Marie does not explain how she in particular was harmed. For

instance, Teresa Zelina, Shirley Joseph, Renee Perry, and Michael Joseph, who are also Columbia

shareholders, appear to have been harmed in the same way as Marie.

       Here, the transfers from Columbia to Pond Realty harmed the value of Columbia, even if

Marie was indirectly injured in that she was denied the opportunity to partake in the outflows of

money. Marie herself appears to recognize as much in her brief, when she states that “[t]o

appreciate how Ron’s Sons’ conduct caused individual harm to Appellant, it is important to

identify who/what was receiving Columbia’s money or other things of value via the related-party

transactions at issue.” Appellant Br. at 30 (emphasis added). The injuries that Marie complains

of arise as a consequence of her position as a shareholder, not as a consequence of an “individual

claim[] [she] might have apart from [her] status as [a] shareholder,” because liability for loss of

corporate assets, which Marie acknowledges is at issue here, “runs to the corporation and not its

individual shareholders.” Adair, 492 N.E.2d at 428. As such, Marie’s claims against Ron’s Sons

are derivative rather than direct.

                                                2.

       Marie argues that she can nevertheless pursue her claims directly against Ron’s Sons, as

she did against Ron, pursuant to Crosby’s exception for suits by minority shareholders against

majority or controlling shareholders in closely held corporations. Crosby does, indeed, allow for


                                               -21-
No. 19-3350, Joseph v. Joseph


such direct claims. Marie contends that Ron’s Sons “controlled” Columbia through two actions

“taken over a two-day period in May 2013,” which she claims “consolidated nearly all power over

Columbia” in Ron. Appellant Br. at 28. The district court rejected both arguments, finding that

Ron’s Sons were not majority shareholders and that Ron’s Sons did not “control” Columbia. We

agree.

         As the district court noted in its order granting Ron’s Sons’ motion for summary judgment,

Ron’s Sons are not majority shareholders in Columbia; they each own less than one percent of

Columbia’s voting shares. Marie contends nevertheless that Ron’s Sons exercised control over

Columbia by providing the two-thirds written consent needed to replace the existing code of

regulations (the company’s by-laws) with a new code of regulations that allowed Columbia to have

just one director. She also contends that Ron’s Sons exercised control over Columbia by voting

their shares via proxy in favor of removing Marie and all other directors from Columbia’s board

and leaving Ron as the sole director.

         To be sure, Ohio courts have recognized that shareholders need not own the majority of

shares in order to “control” a corporation. See, e.g., Kirila v. Kirila Contractors, Inc., No. 2015-

T-0108, 2016 WL 4426409, at *6 (Ohio Ct. App. 2016) (stating that “the heightened fiduciary

duty owed in a closely held corporation does not simply depend on the number of shares one

owns.”). But the two examples cited by Marie do not evidence control on the part of Ron’s Sons.

         As to Marie’s first argument, the fact that Ron’s Sons voted the same way as Ron does not

in and of itself suggest that Ron’s Sons exercised control over the corporation. Marie cites no

authority suggesting that such a vote constitutes the exercise of “control” or imposes heightened

fiduciary duties on non-controlling or non-majority shareholders.          Moreover, as majority

shareholder, Ron already had sufficient votes to amend the code of regulations himself. Under


                                                -22-
No. 19-3350, Joseph v. Joseph


Ohio law, shareholders may adopt, amend, or repeal a corporation’s code of regulations by

majority vote at a shareholder meeting, or by written consent of two-thirds of the corporation’s

voting power without a meeting. Ohio Rev. Code § 1701.11(A)(1)(b), (c). At the time, Ron owned

56.347% of voting shares, which was more than enough for him to amend the code of regulations

by himself. Ron’s Sons did not become controlling shareholders simply by voting for a result that

the majority shareholder could have obtained on his own.

       We also conclude that Ron’s Sons did not control Columbia by allowing their attorney, Joe

Rouse, to vote their shares by proxy to appoint Ron as Columbia’s sole director. Again, Marie has

not pointed us to any authority suggesting that a vote in favor of or in the same way as a majority

shareholder, even if that is dispositive, constitutes control over a corporation. Finally, we note

again that Ron was a majority shareholder and therefore could have made himself the sole director

without the votes of his sons.

                                                 D.

       Marie next argues that the district court erred in denying her motion for partial summary

judgment on her claims that the Joseph Auto Group is a part of Columbia such that she should

benefit from the operation of its dealerships, and that Ron and Ron’s Sons engaged in self-dealing

transactions.

                                                  1.

       We lack jurisdiction to consider the denial of Marie’s motion for partial summary judgment

with respect to her claims against Ron. In Ortiz, the Supreme Court held that a party may not

appeal the denial of a motion for summary judgment after a full trial on the merits has taken place.

Ortiz v. Jordan, 562 U.S. 180, 183–84 (2011). It explained that under 28 U.S.C. § 1291, the

jurisdiction of a court of appeals extends only to “appeals from . . . final decisions of the district


                                                -23-
No. 19-3350, Joseph v. Joseph


courts,” id. at 188 (quoting 28 U.S.C. § 1291), and that orders denying summary judgment

typically do not qualify as “final decisions” that may be appealed. Id. Such rulings, the Court

stated, have an “interlocutory character” and are “simply a step along the route to final judgment.”

Id. at 184. Once a full trial on the merits has taken place, “the full record developed in court

supersedes the record existing at the time of the summary-judgment motion.” Id.

       However, Ortiz left open the possibility that orders denying summary judgment raising

“purely legal” issues may be considered on appeal. See id. at 190; see also Nolfi v. Ohio Ky. Oil

Corp., 675 F.3d 538, 545 (6th Cir. 2012). “Cases fitting that bill,” the Court stated, “typically

involve contests not about what occurred, or why an action was taken or omitted, but disputes

about the substance and clarity of pre-existing law.” Ortiz, 562 U.S. at 190.

       Here, Marie does not quarrel with the “substance and clarity of pre-existing law.” Id.

Instead, she argues that, with respect to her claim regarding the Joseph Auto Group, the district

court failed to conduct a “nuanced inquiry” into the “indicia of ownership” of the various

dealerships she alleges are part of that entity. Appellant Br. at 34–35. This is not a “purely legal

issue.” Ortiz, 562 U.S. at 190. Indeed, in denying Marie’s motion for partial summary judgment,

the court explicitly noted that “there are genuine issues of fact as to whether the Joseph Auto Group

is an independent legal entity or simply a trade name.” R.162, PID 11391; see Kennedy v. City of

Cincinnati, 483 F. App’x 110, 111 (6th Cir. 2012) (applying Ortiz and noting that appeal was not

of “purely legal character” where district court noted existence of “disputed questions of fact” in

its summary judgment ruling). We need only look as far as Marie’s opening brief for confirmation

that Marie’s true dispute is with the district court’s factual findings. She points, for example, to

indicia of ownership such as joint executive offices, signage, and insurance policies that the district




                                                 -24-
No. 19-3350, Joseph v. Joseph


court purportedly overlooked or did not take into full consideration in denying her motion for

summary judgment.

         The same is true for Marie’s arguments regarding the related-party transactions. She

contends that Ron and Ron’s Sons failed to satisfy their burden of demonstrating that each

individual related-party transaction was fair.                  Rather than producing source documents to

legitimize the purpose and nature of these transactions, Marie asserts, they instead relied on

generalized statements and “after-the-fact declarations” in opposing her motion. Appellant Br. at

40. By relying on these “blanket and unsupported statements” to find the existence of genuine

issues of material fact, she argues, the district court erred. Id. Like her arguments regarding the

Joseph Auto Group, Marie’s arguments regarding the related-party transactions cannot be “asked

and answered without reference to the facts of the case,” Kay v. United of Omaha Life Ins. Co.,

562 F. App’x 380, 385 (6th Cir. 2014), and therefore do not “present neat abstract issues of law”

that we may address on appeal, Ortiz, 562 U.S. at 191 (internal quotation marks omitted).

         For these reasons, we lack jurisdiction to review the denial of Marie’s motion for partial

summary judgment with respect to her claims against Ron. 6

                                                           2.

         By contrast, we do have jurisdiction to consider the denial of Marie’s motion relating to

Ron’s Sons. The rationale of Ortiz does not apply where there was no subsequent trial on the

merits. In such circumstances, there is no “full record developed in court [that] supersedes the


6
  We recognize that the district court’s order granting Ron and Ron’s Sons’ omnibus motion in limine precluded Marie
from making “any argument or claim . . . referring to the Joseph Auto Group as a legal entity” at trial. R.152, PID
11044. Thus, the trial record does not reflect any resolution of the Joseph Auto Group theory. Nevertheless, because
orders denying summary judgment are “by their terms interlocutory,” Ortiz, 562 U.S. at 188 (quoting Liberty Mut.
Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976)), and we have jurisdiction to review only “appeals from . . . final decisions
of the district courts,” 28 U.S.C. § 1291, we lack jurisdiction to review this aspect of the district court’s order. Marie
does not point us to any applicable exception, or, for that matter, make any argument that Ortiz does not apply. In any
event, we address the motion in limine below in Section VI.

                                                          -25-
No. 19-3350, Joseph v. Joseph


record existing at the time of the summary-judgment motion.” Id. at 184. Here, the district court

granted Ron’s Sons’ motion for summary judgment on the same day that it denied Marie’s motion

for partial summary judgment, dismissing all claims against them.

       It is well-established that “when parties appeal the outcome of cross-motions for summary

judgment, we have jurisdiction to review the denial of a motion for summary judgment.”

GeoSynFuels, LLC v. Gorman, 493 F. App’x 713, 718 (6th Cir. 2012); see also In re Arctic Express

Inc., 636 F.3d 781, 791 (6th Cir. 2011). Here, Ron’s Sons moved for summary judgment on all

remaining claims against them, including Marie’s claims relating to the Joseph Auto Group and

the related-party transactions. Marie filed her own motion seeking partial summary judgment in

her favor on those same claims. We therefore have jurisdiction to review the denial of her motion

for partial summary judgment.

       We first address Marie’s motion with respect to her Joseph Auto Group theory. In her

motion, Marie asserted that she was “entitled to summary judgment that Joseph Auto Group does,

in fact, exist.” R.120, PID 7898. In denying the motion, the district court held that there were

genuine issues of fact as to whether the Joseph Auto Group was an independent legal entity or just

a trade name. It also stated that Marie had not pointed to any authority allowing the court to

“simply declare that a certain type of entity ‘exists’ in the absence of the prerequisites mandated

by Ohio law.” R.162, PID 11392. Finally, it found that other genuine issues of material fact

existed, such as what type of legal entity the Joseph Auto Group is and who its officers and

shareholders are.

       We find no error in the district court’s denial of Marie’s motion as to that claim. In finding

that there were questions of material fact as to whether the Joseph Auto Group was an independent

legal entity or simply a trade name, the district court cited deposition testimony from five witnesses


                                                -26-
No. 19-3350, Joseph v. Joseph


to the effect that the Joseph Auto Group was merely a marketing term or an informal way of

referring to various dealerships.    Although Marie argues that the district court overlooked

numerous indicia of ownership such as official filings, advertisements, and joint offices, “we must

view the evidence and draw all inferences in the light most favorable to . . . the nonmoving party[]

to determine whether there is a genuine issue of material fact.” Booth v. Nissan N. Am., Inc.,

927 F.3d 387, 392 (6th Cir. 2019). “The ultimate question is whether the evidence presents a

sufficient factual disagreement to require submission of the case to the jury, or whether the

evidence is so one-sided that the moving parties should prevail as a matter of law.” Carhartt, Inc.

v. Innovative Textiles, Inc., 998 F.3d 739, 742 (6th Cir. 2021) (quoting Payne v. Novartis Pharms.

Corp., 767 F.3d 526, 530 (6th Cir. 2014)). Viewing these facts in the light most favorable to Ron’s

Sons, the district court did not err in finding that there was a question of fact whether the Joseph

Auto Group was a legal entity, and thus that it could not, at the summary judgment stage, grant her

relief in the form of a declaration that the Joseph Auto Group “exists.”

       We likewise conclude that the district court did not err in denying Marie’s motion with

respect to the related-party transactions.    In moving for partial summary judgment, Marie

challenged several categories of self-dealing transactions that Ron and Ron’s Sons allegedly

engaged in: (1) the transfer of $6,602,775 from Columbia to Pond Realty, an entity wholly owned

by Ron’s Sons and of which Ron is the president; (2) the transfer of $11,422,202 from Columbia

to dealerships owned by Ron or Ron’s Sons; (3) loans or investments from Columbia to dealerships

owned by Ron or his sons; and (4) the use of Columbia’s funds to pay for things of value for Ron

and Ron’s Sons’ personal enjoyment.




                                               -27-
No. 19-3350, Joseph v. Joseph


        In opposing Marie’s motion, Ron7 explained why the transactions challenged by Marie

were either legitimate or fair to Columbia. As to the transfer of money from Columbia to Pond

Realty, Ron asserted that those payments either benefitted Columbia, were voided transactions that

did not result in payment to Pond Realty, or constituted transfer payments that stayed within

Columbia. Proceeding line-by-line through each of the general-ledger entries relied on by Marie,

Ron explained that six transactions did not result in payment to Pond Realty, and that forty-one of

the remaining forty-nine entries were payments for insurance for Columbia’s employees. Ron

further explained that the remaining eight transactions were payments to Pond Realty for

management fees, which multiple Columbia employees testified were both fair and justified by

services actually performed by Pond Realty.

        With respect to the transfer of $11,422,202 from Columbia to other dealerships, Ron

asserted that they were nothing more than “fleet sales” involving the large-scale purchase and sale

of vehicles between dealerships that was facilitated by Columbia for a commission. In support of

this assertion, Ron cited to the declaration of a Columbia employee stating that the general-ledger

and cash-disbursement journal entries on which Marie relied reflected those transactions.

        Ron also asserted that the loans made by Columbia to dealerships owned by him or his

sons were all paid back with interest and thus beneficial to Columbia, citing the declaration of the

Joseph family’s bookkeeper and accountant. Finally, in addressing the use of Columbia funds to

pay for things of value for Ron and Ron’s Sons, Ron asserted that some of the transactions were

from before the statutory limitations period, cited evidence showing that payments made by



7
 Ron’s Sons’ opposition to Marie’s motion for partial summary judgment relied in part on Ron’s opposition to Marie’s
motion by incorporating it by reference. Ron’s Sons also argued that they did not proximately cause injury to Marie
because they were not controlling shareholders, and that Marie lacked standing to pursue her breach-of-fiduciary-
duties claim.

                                                       -28-
No. 19-3350, Joseph v. Joseph


Columbia for security systems were reimbursed, and testimony from a Columbia employee that

she did not know who paid for Cincinnati Reds tickets.

       In denying Marie’s motion for partial summary judgment, the district court summarized

the evidence and arguments presented by both Marie and Ron regarding the existence and propriety

of the alleged related-party transactions. It concluded that “there are genuine issues of material

fact as to whether the above-described transfers from Columbia to Ron and Ron’s Sons, and/or

entities owned by Ron and Ron’s Sons, constituted breaches of fiduciary duty, specifically, as to

whether these transactions were fair to Columbia.” R.162, PID 11396. Marie argues that Ron and

Ron’s Sons failed to prove the fairness of each of the challenged transactions, relying instead on

“conclusory and unsupported statements.” Appellant Br. at 39. But a review of Ron’s opposition

reveals that he did not rely on mere conclusory assertions in opposing Marie’s motion. Rather, he

cited, among other evidence, deposition testimony and declarations from Columbia employees

who were most familiar with the transactions at issue, as well as the general-ledger entries on

which Marie herself relied, in justifying the propriety of the alleged related-party transactions.

This evidence was not “so one-sided” that the district court was required to rule in favor of Marie.

See Doe, 971 F.3d at 557.

                                                IV.

       Marie next challenges the court’s instructions to the jury. “On appeal, we review jury

instructions as a whole ‘to determine whether they adequately inform the jury of the relevant

considerations and provide a basis in law for aiding the jury in reaching its decision.’” Bridgeport

Music, Inc. v. UMG Recordings, Inc., 585 F.3d 267, 273 (6th Cir. 2009) (quoting Williams v. Paint

Valley Loc. Sch. Dist., 400 F.3d 360, 365 (6th Cir. 2005)). While erroneous jury instructions are

typically reviewed under an abuse-of-discretion standard, the “legal accuracy” of jury instructions


                                               -29-
No. 19-3350, Joseph v. Joseph


is reviewed de novo. Hurt v. Com. Energy, Inc., 973 F.3d 509, 523 (6th Cir. 2020). And, we

reverse a judgment based on erroneous jury instructions only if the instructions, when viewed as a

whole, were confusing, misleading, and prejudicial. Williams v. Eau Claire Pub. Schs., 397 F.3d

441, 445 (6th Cir. 2005).

                                                         A.

           Marie argues that the district court committed reversible error in instructing the jury that

Ron did not engage in undisclosed self-dealing if he did not know about the transactions in which

he allegedly had an interest (the “Knowledge Instruction”).8 She contends that the Knowledge

Instruction was confusing and misleading because it contradicted a prior jury instruction issued by

the court regarding her fiduciary-duties claim. She also argues that it was prejudicial because the

district court issued the instruction only after she presented her case-in-chief, effectively requiring

her to prove, retrospectively, an additional element of her claim not supported by Ohio law.


8
    The Knowledge Instruction reads as follows:
                     BREACH OF FIDUCIARY DUTIES-SECOND ELEMENT (BREACH)
                           (ALLEGED “SELF-DEALING” TRANSACTIONS)
         Marie alleges that Ron breached fiduciary duties owed to her by engaging in unauthorized and undisclosed
“self-dealing” transactions involving Columbia and its subsidiaries, on the one hand, and Ron, his sons, or entities
they purport to own and/or control on the other, including transactions involving the “fleet sales” program, the U.S.
Bank Money Center Account (also known as the “Sweep Account”), the management fees paid to Pond Realty
Company d/b/a Joseph Management, other transfers from Columbia and its subsidiaries to Pond Realty Company,
disbursements categorized as “loans” or “investments” to other dealerships, using Columbia employees to perform
work for other businesses Ron owns, and the payments for things like club memberships and dues, sports tickets, and
security services.
         If you find that Marie has shown, by a preponderance of the evidence, that Ron engaged in “undisclosed self-
dealing,” then Ron is presumed to have breached his fiduciary duties in regards to that particular transaction unless,
as explained in the next instruction, Ron proves by a preponderance of the evidence that the transaction was fair to
Columbia.
        Ron engaged in “undisclosed self-dealing” if (1) Ron engaged in a transaction in which Ron had a material
pecuniary interest and that interest reasonably would be expected to affect Ron’s judgment in a manner adverse to
Columbia, and (2) Ron failed to disclose his interest in the transaction to Columbia.
        Ron did not engage in “undisclosed self-dealing” if he did not know about the transaction or
transactions in which he is alleged to have an interest, as Ron did not have a duty to disclose transactions of
which he was unaware.
R.208, PID 15666 (emphasis added).

                                                        -30-
No. 19-3350, Joseph v. Joseph


                                                 1.

         Marie argues that the Knowledge Instruction “directly contradicted” the district court’s

jury instruction listing the three elements required for Marie’s breach-of-fiduciary-duties claim:

“(1) the existence of a duty owed by Ron arising from a fiduciary relationship between Ron and

Marie; (2) a failure by Ron to observe that duty; and (3) an injury or damage to Marie resulting

proximately from Ron’s failure to observe a fiduciary duty owed to Marie.” R.208, PID 15662.

Marie asserts that the Knowledge Instruction added a fourth “element” to her breach-of-fiduciary-

duties claim.

         We disagree.   The Knowledge Instruction appeared on a separate page of the jury

instructions listing “what Marie must prove by a preponderance of the evidence in order to

establish that the alleged self-dealing transactions, and the alleged usurpation of corporate

opportunities, constitute a ‘breach’ of fiduciary duties.” Id., PID 15664. Rather than adding an

“element” to Marie’s breach-of-fiduciary-duties claim, the court was explaining that Marie could

not satisfy the second element of her claim—breach—with respect to transactions of which Ron

was not aware. This is evident from the header of the page on which the Knowledge Instruction

appears, which reads, “BREACH OF FIDUCIARY DUTIES—SECOND ELEMENT (BREACH)

(ALLEGED “SELF-DEALING” TRANSACTIONS).” Id., PID 15666. Moreover, the district

court explained on the very first page of the instructions relating to Marie’s breach-of-fiduciary-

duties claim that “[i]n the next several instructions, I will explain each of these three elements in

greater detail.” Id., PID 15662 (emphasis added). The Knowledge Instruction was part of the

district court’s more detailed explanation of how Marie could satisfy the breach element of her

claim.




                                                -31-
No. 19-3350, Joseph v. Joseph


                                                 2.

       Marie also argues that the Knowledge Instruction finds no support in Ohio law. But Marie

has offered no authority for the proposition that a defendant can breach a fiduciary duty by failing

to disclose transactions of which the defendant had no knowledge. Marie attempts to distinguish

Saxe v. Dlusky, No. 09AP-673, 2010 WL 4324198 (Ohio Ct. App. Nov. 2, 2010) and Binsack v.

Hipp, No. H-97-029, 1998 WL 334223 (Ohio Ct. App. June 5, 1998), two cases relied on by Ron

as the basis for the Knowledge Instruction.

       In both cases, the plaintiffs argued that the defendants should have disclosed information

about the value of shares of a closely held corporation before those shares were sold. Saxe, 2010

WL 4324198, at *2; Binsack, 1998 WL 334223, at *3. In both cases, the court held that a party in

a fiduciary relationship must disclose material facts known to him but not the other party. See

Saxe, 2010 WL 4324198, at *6; Binsack, 1998 WL 334223, at *4.

       Marie is correct that Saxe and Binsack present different factual circumstances and

concerns, but she still has not shown that a personal fiduciary duty can be violated without

knowledge of the undisclosed transactions.

                                                 3.

       Finally, Marie argues that she was prejudiced because she did not learn that the district

court would require her “to prove an additional element” of her breach-of-fiduciary-duties claim

until after she presented her case-in-chief. Appellant Br. at 43. However, as discussed above, the

court did not require Marie to prove an additional “element;” it merely explained that knowledge

of the transaction was required for Marie to establish the “breach” element of her claim. Further,

any claim that Marie was surprised or lacked notice of the Knowledge Instruction is belied by the

record, which establishes that Marie was on notice that Ron’s knowledge of the transactions would


                                               -32-
No. 19-3350, Joseph v. Joseph


be an issue at least as early as September 26, 2018—almost two weeks before the first day of trial,

and almost a month before the district court issued its final jury instructions—when the parties

submitted their joint proposed jury instructions and verdict forms.         In the proposed jury

instructions, Ron disputed on multiple occasions Marie’s proposed instruction stating that “Ron

had a duty to disclose” certain transactions, citing to both Saxe and Binsack. Moreover, Marie

herself concedes that

       [s]hortly before the trial began in the underlying case, it became clear that Ron’s
       primary defense to Appellant’s breach of fiduciary duty claims was that he did not
       know the related-party transactions were even occurring and that others to whom
       he had delegated authority caused Columbia to engage in those transactions
       unbeknownst to him.

Appellant Br. at 41–42 (emphasis added). Because Marie herself acknowledges that she was on

notice that Ron’s knowledge of the challenged transactions would be at issue in the case, her

argument that she was prejudiced by the timing of the district court’s decision to include the

Knowledge Instruction fails.

                                                B.

       Marie next argues that the district court erred in failing to give her proposed agency

instruction. According to Marie, this failure meant that the jury was “instructed that a majority

and controlling shareholder of an Ohio corporation can avoid liability for conduct occurring under

his watch so long as he delegates to others the authority to cause the corporation to engage in that

conduct and subsequently turns a blind eye.” Appellant Br. at 48.

       We review a district court’s refusal to issue a proposed jury instruction for abuse of

discretion. Hisrich v. Volvo Cars of N. Am., Inc., 226 F.3d 445, 449 (6th Cir. 2000). An abuse of

discretion occurs where we have “a definite and firm conviction that the trial court committed a

clear error of judgment.” Id. (quoting Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir. 1996)).


                                               -33-
No. 19-3350, Joseph v. Joseph


“[A] district court’s refusal to give a jury instruction constitutes reversible error if: (1) the omitted

instruction is a correct statement of the law; (2) the instruction is not substantially covered by other

delivered charges; and (3) the failure to give the instruction impairs the requesting party’s theory

of the case.” Eau Claire Pub. Schs., 397 F.3d at 445.

        Marie argues that the district court should have issued the following agency instruction:

“A principal is generally charged with the knowledge of its agents. A principal or master who

delegates a course of action to his agent or servant is liable for the conduct of that agent while

acting within the scope of his authority or employment.” R.225-5, PID 17125. She contends that

the district court’s failure to issue this instruction was prejudicial because, “as to at least two

categories of the related-party transactions, the jury’s verdict in Ron’s favor explicitly turned on

whether Ron caused Columbia to engage in those transactions.” Appellant Br. at 49. Marie points

to the pages of the jury interrogatories in which the jury answered that Marie had not proven that

Ron caused Columbia to disburse money in the form of “loans” or “investments” to Camargo

Cadillac, Gold Circle Mall, and Joseph Development, and that Ron had not caused Columbia to

pay management fees to Pond Realty. But by asking the jury whether Marie proved that Ron

“caused” Columbia to engage in the related-party transactions at issue, the district court effectively

put the agency question to the jury. Unlike the jury interrogatories relating to the usurpation of

corporate opportunities, the interrogatories relating to the related-party transactions did not ask

whether Ron “knew” of the transactions or otherwise directly engaged in or facilitated the related-

party transactions. By using this causation terminology rather than simply asking whether Ron

had knowledge, the interrogatories accounted for the possibility that Ron purposefully sought to

insulate himself from liability by delegating tasks to his employees. And Marie’s counsel

effectively advanced this theory during closing arguments, asserting:


                                                  -34-
No. 19-3350, Joseph v. Joseph


       Merely saying that “I didn’t know, ergo I cannot be responsible,” can you imagine, is that
       what this is going to be reduced to? All of this can take place and he can escape liability
       by simply stating: I didn’t know.

       He knew, he knew. And Michael Candelaresi, Ned VanEmon and Lou Rouse gave you
       the testimony there that he knew.

       You heard testimony that he delegates responsibility to various people at Columbia and he
       entrusts them with that responsibility, but now he’s trying to hide behind the idea that,
       although he’s unquestionably in control, he doesn’t know what’s going on.

R.220, PID 16675–76.

       For these reasons, we find no reversible error in the district court’s failure to give the

agency instruction.

                                                  C.

       Marie also contends that the final jury instructions were incomplete because they did not

encompass her claims that Ron breached his fiduciary duties of loyalty and utmost good faith, and

his fiduciary duty to refrain from self-dealing. She argues that although the district court correctly

instructed the jury that those duties exist, it confined a possible breach by Ron solely to his

engaging in undisclosed self-dealing.

       Marie has forfeited her objection. Marie did submit an instruction stating that Ron had a

duty to “refrain from self-dealing, a duty of disclosure, a duty of loyalty, and a duty of utmost good

faith.” R.177, PID 11768. She also submitted an instruction stating that “[a] violation of any one

of these duties is a breach of fiduciary duty.” Id., PID 11769. But merely proposing a different

jury instruction does not preserve an objection to jury instructions for appellate review. See

Woodbridge v. Dahlberg, 954 F.2d 1231, 1235 (6th Cir. 1992) (holding that plaintiffs failed to

preserve objection to jury instructions where plaintiffs submitted proposed jury instruction but

“[t]he judge’s discussion of the jury instructions with counsel plainly reveal[ed] . . . that the trial

judge was not made aware of the error about which [plaintiffs] now complain.”).

                                                 -35-
No. 19-3350, Joseph v. Joseph


        The record reveals that Marie’s counsel did not object to the district court’s failure to give

her requested instruction. For example, when reviewing page 23 of the court’s draft jury

instructions, which explains that Marie alleges that Ron breached his fiduciary duties in two

ways—engaging in self-dealing transactions and usurping corporate opportunities—Marie’s

counsel indicated that he had no objections. The district court also asked whether the parties had

any objections to page 25 of the draft jury instructions, which explained the ways in which Marie

could satisfy the “breach” element of her breach-of-fiduciary-duties claim with respect to the self-

dealing transactions. Those instructions, like the final jury instructions, did not include an

instruction that the jury could find that Ron breached his fiduciary duties by violating his duties of

loyalty or utmost good faith, or by failing to refrain from self-dealing.

        The only objections Marie’s counsel raised with regard to the instructions on page 25 were

the following: (1) the language “including transactions involving the ‘fleet sales’ program, . . .”

failed to include other transfers of money from Columbia or Columbia Automotive to Pond Realty;

(2) the parenthetical “(other than usual or customary director’s fees and benefits)” after “material

pecuniary interest” was unnecessary and could confuse the jury; and (3) the Knowledge Instruction

was not appropriate and should instead be replaced by a “constructive knowledge and agency”

instruction. R.223, PID 16982–83.

        Marie points out in her reply brief that her counsel later informed the district court, before

it charged the jury, that “there’s an instruction there or some instructions there that were not what

we had asked for and not necessarily what the other side had asked for either.” R.228, PID 17370.

The court responded that “[a]ll objections are preserved.” Id. Even if Marie had properly objected

to the district court’s failure to instruct on the duties of good faith, loyalty, and to refrain from self-

dealing, her generalized objection regarding “an instruction there or some instructions there,” id.,


                                                   -36-
No. 19-3350, Joseph v. Joseph


did not make clear what instruction she was challenging. Rule 51(c) of the Federal Rules of Civil

Procedure provides that a party making an objection must “do so on the record, stating distinctly

the matter objected to and the grounds for the objection.” Fed. R. Civ. P. 51(c). And “[s]trict

compliance with Rule 51 is required,” meaning “failure to state specific grounds is fatal.” Rimer

v. Rockwell Int’l Corp., 739 F.2d 1125, 1127 (6th Cir. 1984); see also Libbey-Owens-Ford Co. v.

Ins. Co. of N. Am., 9 F.3d 422, 427 (6th Cir. 1993) (stating that “objections must be sufficiently

specific to enable the trial court to follow them if well taken.”). For these reasons, we reject

Marie’s challenge to the jury instructions.

                                                  D.

       Marie next argues that the district court’s jury interrogatories were incomplete, confusing,

misleading, and improper “[f]or many of the same reasons the jury instructions were flawed.”

Appellant Br. at 51. She also contends that the jury interrogatories required her to prove additional

elements of her breach-of-fiduciary-duties claim, for example by asking the jury whether Ron had

a “material pecuniary interest” in the challenged transactions and whether the interest would affect

his judgment. Marie also asserts that the jury interrogatories improperly asked those questions as

prerequisites to the jury’s consideration of conduct unrelated to Ron’s alleged self-dealing.

       Marie has forfeited these objections to the jury interrogatories. Both the district court’s

proposed jury instructions and proposed interrogatories asked whether Ron had a material

pecuniary interest in the challenged transactions. But during the charging conference, when the

district court walked the parties through the jury instructions, Marie did not object to the use of the

term “material pecuniary interest.” R.223, PID 16982. She only objected to the parenthetical

language “other than usual or customary director’s fees and benefits” in the same sentence. Id.

More importantly, when the district court discussed each jury interrogatory with the parties,


                                                 -37-
No. 19-3350, Joseph v. Joseph


Marie’s counsel made no objection to the questions in the interrogatories asking whether Marie

had proved by a preponderance of the evidence that Ron had a material pecuniary interest in the

various transactions. Similarly, Marie did not object, as she does on appeal, that the interrogatories

“were . . . improperly structured as prerequisites to the jury’s consideration of other issues.”

Appellant Br. at 52. Marie has thus failed to preserve this argument. See Preferred RX, Inc. v.

Am. Prescription Plan, Inc., 46 F.3d 535, 548 (6th Cir. 1995) (holding that defendants’ failure “to

formally object and state their position” regarding interrogatories as required by Rule 51 “results

in a waiver of the objection advanced on appeal”); see also Penn v. Glenn, 265 F.2d 911, 912 (6th

Cir. 1959) (per curiam) (“Appellants’ contention that the interrogatories submitted to the jury did

not correctly present the issue which the jury was called upon to decide is without merit in view

of the appellants’ failure to make objection thereto or to offer interrogatories of their own drafting

in lieu thereof.”).

                                                 V.

        Marie next argues that the district court abused its discretion in denying her motion for a

new trial. Marie has waived this argument on appeal by failing to adequately present it in the

single paragraph addressing the argument in her appellate brief.

        Arguments that are raised “in a perfunctory manner, unaccompanied by some effort at

developed argumentation,” are waived. See Grinter v. Knight, 532 F.3d 567, 574 n.4 (6th Cir.

2008) (quoting United States v. Johnson, 440 F.3d 832, 846 (6th Cir. 2006)). Here, the only

explanation offered by Marie as to why the district court abused its discretion is “[f]or the reasons

discussed above.” Appellant Br. at 53. “This perfunctory attempt at argument waives this claim.”

Gerboc v. ContextLogic, Inc., 867 F.3d 675, 681–82 (6th Cir. 2017).




                                                -38-
No. 19-3350, Joseph v. Joseph


                                                 VI.

       Finally, Marie argues that the district court abused its discretion in granting Ron’s motion

in limine seeking to preclude her from making any argument or claim referring to the Joseph Auto

Group as a legal entity. She argues that a motion in limine is not the proper vehicle for resolving

genuine issues of material fact, which the district court did by first denying her motion for partial

summary judgment on the basis that genuine issues of material fact existed, and then granting

Ron’s motion in limine precluding her from making any argument at trial on the same issue.

       “We review a district court’s ruling on a motion in limine for an abuse of discretion.”

Branham v. Thomas M. Cooley Law Sch., 689 F.3d 558, 562 (6th Cir. 2012). “A district court

abuses its discretion when it relies on clearly erroneous findings of fact, when it improperly applies

the law, or when it employs an erroneous legal standard.” United States v. Gunter, 551 F.3d 472,

483 (6th Cir. 2009). An abuse of discretion is found where we have a “definite and firm conviction

that the trial court committed a clear error of judgment.” United States v. Flowers, 963 F.3d 492,

497 (6th Cir. 2020) (quoting Landrum v. Anderson, 813 F.3d 330, 334 (6th Cir. 2016)).

       The purpose of a motion in limine is “to exclude anticipated prejudicial evidence before

the evidence is actually offered.” Louzon v. Ford Motor Co., 718 F.3d 556, 561 (6th Cir. 2013)

(quoting Luce v. United States, 469 U.S. 38, 40 n.2 (1984)). Motions in limine are “designed to

narrow the evidentiary issues for trial and to eliminate unnecessary trial interruptions.” Id.

(quoting Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d Cir. 1990)).

       Marie relies on Louzon in arguing that the district court abused its discretion by excluding

her Joseph Auto Group theory via a motion in limine. In Louzon, which involved claims for

national origin and age discrimination, the district court granted a motion in limine excluding

evidence relating to the plaintiff’s proffered comparators on the ground that there were material


                                                -39-
No. 19-3350, Joseph v. Joseph


differences between the plaintiff and each comparator. 718 F.3d at 560. We reversed, concluding

that the district court’s determination that the plaintiff’s comparator evidence was insufficient as a

matter of law “requires a summary-judgment analysis,” rather than an analysis of the admissibility

of evidence at trial. Id. at 562.

        In so holding, we reasoned that resolving non-evidentiary matters, including factual

disputes, through motions in limine “not only allows those dissatisfied with the court’s initial ruling

a chance to relitigate, but also deprives their opponents of the procedural protections that attach at

summary judgment.” Id. at 561. Those protections include notice that the court will “undertak[e]

a summary judgment analysis, an opportunity to demonstrate that genuine disputes of material fact

exist, and the assurance that the court will not resolve factual disputes.” ATSCO Holding Corp. v.

Air Tool Serv. Co., 799 F. App’x 310, 312 (6th Cir. 2019).

        Marie argues that because the district court resolved a non-evidentiary issue through an

order on Ron’s motion in limine, a similar result should obtain here. We agree that, as in Louzon,

the motion in limine here “does not require any rulings relating to the admissibility of evidence at

trial.” 718 F.3d at 562. In their motion, Ron and Ron’s Sons argued that “Plaintiff’s Joseph Auto

Group theory is not a legally cognizable claim and is factually unsupported.” R.152, PID 11044.

In resolving Ron and Ron’s Sons’ motion in limine, the district court “agree[d]” that the Joseph

Auto Group theory “is not legally cognizable.” R.186, PID 11926. That proffered explanation

appears to have been a legal ruling that should have been addressed on a motion for summary

judgment.

        Nevertheless, we find no reversible error. As an initial matter, apart from the procedural

error of deciding a dispositive question of law on a motion in limine, Marie does not argue that the

district court relied on an erroneous finding of fact, that it improperly applied the law, or that it


                                                 -40-
No. 19-3350, Joseph v. Joseph


applied an erroneous legal standard. See Gunter, 551 F.3d at 483. Instead, Marie’s appeal appears

to present a mere “procedural challenge” to the district court’s ruling without any accompanying

showing of prejudice. Petty v. Metro. Gov’t of Nashville & Davidson Cnty., 687 F.3d 710, 721

(6th Cir. 2012) (rejecting procedural challenge to orders on motions in limine that improperly

resolved non-evidentiary matters where challenging party failed to demonstrate prejudice).

         Here, Marie had the benefit of presenting evidence regarding her Joseph Auto Group theory

in her motion for partial summary judgment. Ron and Ron’s Sons opposed this motion, and the

district court thereafter denied the motion in full. Although Ron filed his motion in limine before

the court ruled on Marie’s summary-judgment motion, the district court first denied Marie’s

summary-judgment motion before granting Ron’s motion in limine. Thus, the concerns that

normally caution against disposing of non-evidentiary issues through orders on motions in

limine—absence of notice that a summary-judgment analysis will be applied, absence of an

opportunity to demonstrate the existence of genuine issues of material fact, and absence of the

court’s assurance that it will not resolve factual disputes—were not present in this case. See Petty,

687 F.3d at 721 (affirming grant of motion in limine and observing that “[t]he record suggests that

Metro understood that Petty’s motion in limine might dispose of its affirmative defenses, and

Metro fails to argue that it lacked an opportunity to present evidence in response.”).

         This case is thus distinguishable from Louzon and the decisions on which it relies. In most

of those cases, the parties did not conduct summary-judgment briefing on the matter that was

ultimately excluded by the trial court’s in limine ruling.9 See, e.g., Meyer Intell. Props. Ltd. v.



9
  Although Louzon is more factually similar to this case in that the parties had previously litigated a motion for
summary judgment on the same issue that was the subject of the subsequent motion in limine, it is likewise
distinguishable. There, after the district court denied the defendant’s motion for summary judgment, the case was
transferred to a different judge. 718 F.3d at 560. The defendant thereafter filed a motion in limine seeking to exclude
the evidence regarding the plaintiff’s comparators. Id. We concluded that the defendant’s motion in limine was “an

                                                        -41-
No. 19-3350, Joseph v. Joseph


Bodum, Inc., 690 F.3d 1354, 1378 (Fed. Cir. 2012) (“We agree with Bodum that the district court

essentially converted Meyer’s motion in limine into a motion for summary judgment. In doing so,

the court did not allow for full development of the evidence and deprived Bodum of an opportunity

to present all pertinent material to defend against the dismissal of its inequitable conduct

defense.”); Bradley, 913 F.2d at 1069 (“The district court entered summary judgment against

Bradley following a hearing on motions in limine rather than in the context of ruling on a motion

for summary judgment. In fact, defendants did not move for summary judgment.”); Mid-Am.

Tablewares, Inc. v. Mogi Trading Co., Ltd., 100 F.3d 1353, 1363 (7th Cir. 1996) (where no

summary-judgment briefing had occurred, affirming denial of motion in limine and holding that

defendant’s argument that plaintiff could prove lost profits with reasonable certainty was argument

that went to sufficiency of the evidence that was more properly raised in motion for summary

judgment or for judgment as a matter of law).

         In any event, we have rejected procedural challenges to orders on motions in limine that

improperly resolved non-evidentiary matters when the district court’s ruling was “substantively

correct.” Louzon, 718 F.3d at 563 n.3 (citing Petty, 687 F.3d at 721). In Petty, we affirmed the

district court’s in limine ruling resolving non-evidentiary matters, stating that under either the

abuse-of-discretion standard applicable to motions in limine or the de novo standard of review

applicable to summary-judgment motions, the district court’s ruling was correct. See Petty, 687

F.3d at 721. In its order granting Ron’s motion in limine, the district court referred to its order

denying Marie’s partial motion for summary judgment and reiterated that Marie could point to no

authority permitting the court to simply declare that the Joseph Auto Group “exists.” Although



attempt to relitigate whether [a comparator] was similarly situated to Louzon.” Id. at 566. Here, by contrast, Ron was
successful in defeating Marie’s partial motion for summary judgment, so there was no loss to relitigate.

                                                        -42-
No. 19-3350, Joseph v. Joseph


Marie argues that she is not “seeking a declaration for the creation of a new entity,” Reply Br. at

22, that is in fact what she sought in her summary-judgment briefing. See R.120, PID 7898 (“Marie

is therefore entitled to summary judgment that Joseph Auto Group does, in fact, exist.”). The same

is true of the district court’s finding that Marie’s Joseph Auto Group theory was an attempt to bring

back into the case corporate opportunities that had been excluded as time-barred.

       Because the district court’s holding that it could not afford Marie the relief she seeks was

correct under both the abuse-of-discretion and de novo standards, we affirm the district court’s in

limine ruling.

       Accordingly, because Marie has failed to show prejudice, and because the district court’s

ruling was substantively correct, we reject Marie’s challenge to the grant of Ron and Ron’s Sons’

motion in limine.

                                                VII.

       For the reasons set forth above, we AFFIRM.




                                                -43-